Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158046                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158046
                                                                    COA: 333811
                                                                    Jackson CC: 15-004866-FC
  JAMES PAUL GAILEY,
             Defendant-Appellee.
  _________________________________________/

         By order of September 12, 2018, the application for leave to appeal the May 22,
  2018 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Dixon-Bey (Docket No. 156746). On order of the Court, leave to appeal having
  been denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the application is
  again considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2019
           a1021
                                                                               Clerk